Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Goldstein, J.), rendered March 24, 1988, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress fingerprint evidence.
Ordered that the judgment is affirmed.
The defendant assigns error to the summary denial of his application to suppress fingerprint evidence, claiming that it was the product of an arrest effected without probable cause. In an affirmation in support of the omnibus motion, the defense counsel alleged that prior to the defendant’s arrest "[t]he arresting officers did not observe the defendant commit any criminal act nor did they have any reasonably trustworthy information which supported the conclusion that the defendant had committed a criminal act”. We conclude that the court properly denied suppression of the fingerprint evidence without conducting a hearing. The supporting allegations consisted entirely of the defense counsel’s legal conclusions and failed to set forth factual allegations of the defendant’s or the police officers’ conduct sufficient to warrant a hearing (see, CPL 710.60 [1]; People v Reynolds, 71 NY2d 552, 558; People v Gomez, 67 NY2d 843; People v Pavesi, 144 AD2d 392; People v Gill, 138 AD2d 738). Thompson, J. P., Kunzeman, Harwood and Miller, JJ., concur.